Citation Nr: 0215265	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
the veteran's claim of service connection for sinusitis.

2.  Entitlement to service connection for coronary artery 
disease with hypertension.

3.  Entitlement to service connection for stroke.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for reflux indigestion.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran requested a 
personal hearing, but he withdrew his request in January 
2001.

The veteran appealed the October 2000 denial of service 
connection for a skin disorder.  However, in a January 2001 
statement, the veteran withdrew the issue of entitlement to 
service connection for a skin disorder.  An appeal may be 
withdrawn in writing any time before the Board enters a 
decision.  38 C.F.R. § 20.204(b) (2002).  Therefore, there is 
no longer an appeal pending as to this issue.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sinusitis in a July 1998 rating decision. The veteran was 
notified of that decision, and of his appellate rights and 
procedures in July 1998.  The veteran not did file a notice 
of disagreement within the time period for such action.

2.  The additional evidence received since the July 1998 
rating decision is new, relevant, and directly relates to the 
claim of service connection for sinusitis.

3.  There is no competent medical evidence of record relating 
the veteran's sinusitis to any disease or injury which 
occurred during active military service.

4.  Coronary artery disease, hypertension, or stroke were not 
present in service and were not manifested in the first year 
after service.

5.  There is no competent medical evidence of record relating 
the veteran's coronary artery disease with hypertension to 
any disease or injury which occurred during active military 
service.

6.  There is no competent medical evidence of record relating 
the veteran's stroke to any disease or injury which occurred 
during active military service.

7.  The veteran did not have service in Vietnam and thus, is 
not presumed to have been exposed to a herbicide agent.

8.  There is no competent medical evidence of that diabetes 
mellitus was manifested during the veteran's active military 
service or within one year of his discharge from such 
service, or that diabetes mellitus was otherwise related to 
the veteran's active military service.

9.  There is no competent medical evidence of record relating 
the veteran's reflux indigestion to any disease or injury 
which occurred during active military service.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying entitlement to 
service connection for  sinusitis is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for sinusitis is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3. The veteran's sinusitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).

4.  Coronary artery disease, hypertension, or stroke were not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

5.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active military service, nor may diabetes 
mellitus be presumed to have been incurred in or aggravated 
by such service. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

6.  The veteran's reflux indigestion was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The RO denied service connection for sinusitis in July 1998, 
on the basis that sinusitis was only diagnosed on one 
occasion during service and there was no evidence of further 
treatment thereafter.  The veteran was notified of this 
decision and his procedural and appellate rights by a July 
1998 letter; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).

In July 2000, the veteran attempted to reopen this claim.  In 
letters dated in August 2000 and October 2000, the veteran's 
private physician, Dr. W. Stephens stated that the veteran 
had chronic sinusitis, which started during and, in his 
opinion, was caused or aggravated by service.  Private 
medical records from 1988 to March 2002 show diagnoses and 
treatment for sinusitis.  In a May 2002 Supplemental 
Statement of the Case, the RO stated that the veteran's claim 
for service connection for sinusitis was reconsidered in 
light of the Veterans Claim Assistance Act (VCAA), which was 
enacted in November 2000.  The VCAA was retroactive to cover 
all decisions pending from July 14, 1999.  In the instant 
case, the RO's previous decision was dated July 13, 1998, 
thus it was not affected by the VCAA.  Thus, in effect, the 
RO reopened the veteran's claim.  The Board is under a legal 
duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the instant case, the Board finds that the private medical 
records showing a current diagnosis of sinusitis along with 
Dr. Stephens' statements provide a basis to reopen this 
claim.  Accordingly, the issue for adjudication is 
entitlement to service connection for sinusitis.

II.  Service connection

The veteran is seeking service connection for sinusitis, 
coronary artery disease, hypertension, stroke, diabetes 
mellitus, and reflux indigestion.  The veteran contends that 
these problems began in service and continued after service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Certain chronic disabilities, such as diabetes mellitus, 
stroke, coronary artery disease, and hypertension, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Sinusitis

At the veteran's January 1973 separation examination, there 
were no complaints, findings, or diagnoses of a sinus problem 
or sinusitis.  Evaluation of his sinuses was normal.  
However, a March 1973 service medical record shows that the 
veteran was seen complaining of headaches with history of 
sinus problem.  The impression was sinusitis.

Private medical records from the Mississippi Asthma and 
Allergy Clinic dated from April 1988 to May 1989 reveal that 
the veteran reported breathing problems all his life with 
increased stuffiness in the spring.  Allergy testing revealed 
reactions to several common allergens.  Hayfever and sinus 
infection were indicated.  In a May 1989 letter to the 
veteran, the allergist noted that the veteran had not 
received allergy injections since December 1988.

A January 1990 private medical record noted that the veteran 
reported chronic sinus problems and that he had been treated 
by an Ear, Nose, and Throat (ENT) specialist or allergist 
without resolution.  Private medical records from March 1990 
to March 2002 show continued complaints and diagnoses of 
chronic allergic rhinitis and sinusitis.  

In letters dated in August and October 2000, the veteran's 
private physician, Dr. W. Stephens reported that the veteran 
has chronic sinusitis that started in service and was 
aggravated and caused by some of his duties.  In a December 
2001 letter, Dr. Stephens note that the veteran reported that 
his sinus problems were related to exposures to various 
inhaled agents while serving in the military.  Dr. Stephens 
opined that he believed that the veteran's problems were 
related to service, but there was no way to document such as 
he was not treating the veteran at that time.

In several statements, the veteran contends that his sinus 
problems began during service and continued since that time.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service medical records indicate that shortly before 
separation from service, the veteran reported a history of 
sinus problems and was treated for sinusitis.  However, the 
clinical evaluation of the sinuses at his 1973 separation 
examination was normal.  Based on this evidence, it appears 
that any sinus disorder the veteran had in service was acute 
and transitory, and resolved therein without chronic 
identifiable residual disability.

Moreover, although the veteran reported that he experienced 
sinus problems on a continuing basis following separation 
from service, the first medical evidence of record of sinus 
complaints subsequent to service was in April 1988, more than 
15 years after service.  Records at that time note that the 
veteran reported experiencing breathing problems all his 
life.  Allergy testing revealed allergic reactions to several 
common allergens.  Sinus infection and hayfever were noted.  
Subsequent private medical and hospital records dated from 
1990 to 2002 show diagnoses of chronic allergic rhinitis and 
sinusitis.

Additionally, the Board acknowledges that the veteran 
submitted several statements dated from August 2000 to 
December 2001 from Dr. Stephens, opining that the veteran's 
sinusitis began or was aggravated in service.  However, the 
Board finds that these statements by Dr. Stephens are not 
competent medical evidence of a nexus between current 
sinusitis and disease or injury in service.  There is no 
indication that Dr. Stephens reviewed the veteran's entire 
claims file to include his service medical records.  
Moreover, Dr. Stephens acknowledges that his opinion is based 
on the veteran's reported history to include the veteran's 
exposure to various inhaled agents.  CAVC has determined that 
the history that the veteran provided does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Furthermore, Dr. Stephens stated that 
he could not provide a basis for his opinion that the 
sinusitis was related to service because he was not the 
veteran's treating physician at that time.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for sinusitis.  
Accordingly, the claim for service connection is denied.

B.  Stroke and Coronary artery disease with hypertension

At the veteran's February 1971 pre-induction examination, his 
blood pressure reading was 130/70.  There were no complaints 
or findings of chest pain or heart disease at entrance.  
Service medical records reflect that in April 1971, the 
veteran complained of chest pain while exercising.  The 
impression was cold.  In May 1972, the veteran complained of 
chest tightness in conjunction with upset stomach and 
diarrhea; this was diagnosed as gastroenteritis.  There were 
no complaints, findings, or diagnosis of hypertension, heart 
disease, or stroke during service.  At the veteran's January 
1973 separation examination, his blood pressure reading was 
130/74.  Evaluations of his heart and vascular system were 
normal.

Private medical records from September 1984 to July 2000 show 
blood pressure readings ranging from 135/90 to 160/105, with 
one reading of 180/90.  A March 1990 evaluation noted that 
the veteran reported no history of angina, chest pain 
suggestive of angina, orthopnea, or hypertension.  At an 
August 1992 examination, the evaluation of the heart revealed 
no lifts, thrills, murmurs, gallops, or rubs.  Occasional 
elevated blood pressure readings were noted in a November 
1993 examination and a November 1995 examination impression 
included transient blood pressure elevations.  Evaluations of 
the heart revealed regular rate and rhythm with no complaints 
of chest pain.  A November 1995 Mississippi Baptist Hospital 
medical evaluation noted that the veteran had not had any 
strokes, seizures, or transient ischemic attacks.  In a May 
1996 letter, the veteran's physician stated that the 
veteran's chest x-ray did not reveal any abnormalities of the 
heart and that his ECG in resting state was normal.  Medical 
records in March and April 1997 indicate that the veteran was 
taking blood pressure medication.  Medical records dated in 
April 1997 reflect the veteran's complaints of abdominal and 
upper back pain.  Following evaluation, these symptoms were 
attributed to hiatal hernia with reflux.  

A May 1998 medical record shows that the veteran was seen 
complaining of severe chest pain.  An EKG showed a little bit 
of difference in the ST segments inferiorly. The physician 
noted that the veteran was at risk for development of 
vascular disease due to his diabetes and hypertension.  The 
May 1998 medical report stated the veteran underwent 
catheterization revealing moderately significant distal 
coronary artery disease typical of diabetic type coronaries. 

A July 2000 hospitalization report from Mississippi Baptist 
Medical Center reported that the veteran was admitted 
complaining of headache, double vision, difficulty walking, 
and dizziness.  ECG revealed mild concentric left ventricular 
hypertrophy with 60 to 70 percent ejection fraction.  A MRI 
showed right thalamic lesion and a left parietal lesion, 
probably old.  The examiner stated that it was his belief 
that the veteran had had a brain stem stroke.  Diagnoses 
included ischemic infarct of the right thalamus, brain stem 
stroke, essential hypertension, and coronary artery disease.  
Subsequent medical records to March 2002 show continued 
treatment for and diagnoses of hypertension and coronary 
artery disease.

In letters dated in October 2000, March 2001, and December 
2001, the veteran's private physician, Dr. Stephens, noted 
that the veteran had a history of chest pain during service, 
subsequently developed heart disease, and recently suffered a 
heart attack and stroke.  Dr. Stephens stated that he 
believed that the veteran's problems were related to service 
but there was no way to document such, as he did not treat 
the veteran at that time.

In multiple statements, the veteran contends that he suffered 
heat stroke and chest pains in service and these were early 
manifestations of his current heart disease, hypertension, 
and stroke.  The veteran contends that the evidence of old 
scar tissue on his brain provided evidence that he suffered a 
stroke in service.  The Board considered the veteran's 
statements.  However, while the veteran is competent as a lay 
person to report that on which he has personal knowledge, he 
is not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.
 
Service medical records contain no complaints, findings, or 
diagnoses of hypertension, coronary artery disease, or 
stroke.  Private medical records show that occasional 
elevated blood pressure was first noted in November 1993, 
more than 20 years after service, and coronary artery disease 
was first diagnosed in May 1998, more than 25 years after 
service.  At the time of the veteran's brain stem stroke in 
July 2000, more than 27 years after service, a MRI report 
revealed a left parietal lesion, probably old.  However, 
there is no finding or opinion from a physician that this 
left parietal lesion occurred or was related to the veteran's 
military service.  Additionally, the Board finds that the 
statements by Dr. Stephens are not competent medical evidence 
of a nexus between the veteran's hypertension, stroke, and 
coronary artery disease and his military service.  There is 
no indication that Dr. Stephens reviewed the veteran's entire 
claims file to include his service medical records.  CAVC has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore, 8 Vet. App. at 409.   Moreover, Dr. Stephens stated 
that he could not provide a basis for his opinion that the 
hypertension, stroke, and coronary artery disease were 
related to service because he was not the veteran's treating 
physician at that time.  Accordingly, the Board finds that 
there is no competent evidence of hypertension, coronary 
artery disease or stroke during service or within one year of 
separation from service, or that hypertension, coronary 
artery disease or stroke is directly related to the veteran's 
active service. 

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for stroke and coronary 
artery disease with hypertension.  Accordingly, the claim is 
denied.

C.  Diabetes mellitus

A review of the veteran's Department of Defense Form 214 and 
his service personnel records reveal that the veteran did not 
have Vietnam service during his period of active duty.  
Furthermore, neither the veteran nor his representative has 
alleged that he served in Vietnam or that he was exposed to 
herbicide agents.  The Board therefore concludes that there 
is no basis for finding that the veteran is entitled to 
presumptive service connection based on herbicide exposure.  
See 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002).

Service medical records do not contain a diagnosis of 
diabetes mellitus.  At his January 1973 separation 
examination, evaluation of his endocrine system was normal.

A September 1984 private medical record notes that the 
veteran's fasting blood sugar was normal at 87.  Private 
medical records dated in March 1990 indicate that the veteran 
was seen complaining of frequent urination and polydipsia.  A 
family history of diabetes was noted.  A follow-up evaluation 
in March 1990 revealed elevated blood sugars with a diagnosis 
of diabetes.  Private medical records from 1990 to 2002 show 
continuing treatment for diabetes mellitus. 

In a December 2001 letter, Dr. W. Stephens, the veteran's 
private physician, stated that that the veteran had multiple 
medical problems including diabetes, and that it was his 
opinion that these were related to his service.  However, Dr. 
Stephens noted that there was no way to document such since 
he was not treating the veteran at that time.  

In various statements, the veteran contends that his diabetes 
is related to his active service.  However, while the veteran 
is competent as a lay person to report that on which he has 
personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno, 6 Vet. App. at 
470; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.

Diabetes mellitus was first diagnosed in March 1990, more 
than 15 years after service.  Additionally, the Board finds 
that the December 2001 statement by Dr. Stephens is not 
competent medical evidence of a nexus between the veteran's 
diabetes and his military service.  There is no indication 
that Dr. Stephens reviewed the veteran's entire claims file 
to include his service medical records.  CAVC has determined 
that the history that the veteran provided does not transform 
that history into medical evidence.  See LeShore, 8 Vet. App. 
at 409.  Moreover, Dr. Stephens stated that he could not 
provide a basis for his opinion that the diabetes was related 
to service because he was not the veteran's treating 
physician at that time.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for diabetes mellitus.  
Therefore, the claim for service connection is denied.

D.  Reflux indigestion

Service medical records show that the veteran was treated for 
gastroenteritis on two occasions after reporting nausea, 
vomiting, diarrhea, and stomach cramps.  At his January 1973 
separation examination, there were no complaints, findings, 
or diagnosis of reflux and evaluations chest and abdomen were 
normal.

Private medical records from September 1984 to March 2002 
show that the veteran was seen in January 1990 reporting gas 
in between his shoulders but no history of nausea, vomiting, 
hematemesis, or diarrhea.  It was noted that he had some 
trouble with indigestion for years.  An August 1992 
evaluation revealed complaints of indigestion, heartburn, and 
gas.  The diagnoses included chronic dyspepsia and irritable 
bowel syndrome.  Subsequent private medical records and 
hospital reports from 1993 to 2001 show continued complaints 
of indigestion and gas, gastrointestinal work-ups, and 
diagnoses of dyspepsia, dysphagia, chest discomfort due to 
gastroesophageal reflux disease, abdominal discomfort, and 
irritable bowel syndrome.  A September 2001 private hospital 
report revealed that the veteran was seen complaining of 
severe nausea and abdominal pain.  CT scan of the abdomen 
revealed inflammatory changes in the upper quadrant 
consistent with acute pancreatitis and abdominal ultrasound 
showed sludge in the gallbladder.  The veteran underwent 
esophagogastroduodenoscopy, which revealed a patent peptic 
stricture and some gastritis.  He also underwent a 
laparoscopic cholecystectomy.  Discharge diagnoses included 
acute pancreatitis and acute and chronic cholecystitis and 
cholelithiasis.   

In an October 2000 letter, Dr. Stephens noted that the 
veteran reported that he had some difficulty swallowing his 
foods and during service was unable to chew his food.  In a 
December 2001 letter, Dr. Stephens stated that it was his 
opinion that the veteran's reflux and gastrointestinal 
problems were related to the veteran's stress and weight 
gain.  However, Dr. Stephens also discussed the veteran's 
other medical problems and then stated that it was his 
opinion that "these things" are related to the veteran's 
service, but that there was no way to document this because 
he was not the veteran's treating physician at that time.

In various statements, the veteran contends that his reflux 
is related to his active service because he had to swallow 
his food without chewing it in service.  However, while the 
veteran is competent as a lay person to report that on which 
he has personal knowledge, he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Layno, 6 Vet. App. at 
470; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.

Indigestion problems were first noted in January 1990, more 
than 15 years after service, and chronic dyspepsia diagnosed 
in August 1992, almost 20 years after service.  Additionally, 
the Board finds that the statements by Dr. Stephens do not 
provide competent medical evidence of a nexus between the 
veteran's reflux indigestion and his military service.  There 
is no indication that Dr. Stephens reviewed the veteran's 
entire claims file to include his service medical records.  
Moreover, Dr. Stephens opined that the veteran's reflux was 
related to his stress and weight gain.  The general statement 
that he believed "these things" were related to service 
does not appear to include reflux.  Furthermore, Dr. Stephens 
stated that he could not provide a basis for his opinion 
because he was not the veteran's treating physician at that 
time.  Dr. Stephens is, at best, speculating as to the origin 
of the veteran's disabilities based upon history provided by 
the veteran.  "The Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  See e.g. Owens v. Brown, 7 Vet. App. 429 
(1995) (Board not required to accept uncorroborated testimony 
of claimant as to dental treatment during service; Board not 
bound to accept physicians' opinions based on claimant's 
recitation of events).  See also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's SMRs or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995) 
(to demonstrate entitlement to service connection for hearing 
loss, there must be medical evidence indicating a nexus to 
service, and where the condition was noted during service, 
continued symptomatology can aid in establishing service 
connection)."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  History that the veteran provided does not transform 
that history into medical evidence.  See LeShore, 8 Vet. App. 
at 409.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for reflux indigestion.  
Therefore, the claim is denied.

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law redefined the obligations of VA with respect to the 
duty to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620 (Aug. 
29, 2001).

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  There is no 
issue as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to substantiate 
his claim by multiple supplemental statements of the case and 
letters.  In particular, August 2000, January 2001 and 
December 2001 letters notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran provided authorizations and 
the private medical records were obtained.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested and that a VA examination would be 
scheduled for him.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The record shows that the RO has secured the 
veteran's service medical records and his private clinical 
records.  The veteran was offered the opportunity to submit 
additional evidence in support of his claim; however, he 
responded that all records had been obtained and he had no 
further evidence.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for sinusitis is denied.  Service 
connection for coronary artery disease with hypertension is 
denied.  Service connection for stroke is denied. Service 
connection for diabetes mellitus is denied.  Service 
connection for reflux indigestion is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

